Execution Version


GOLDMAN SACHS BANK USA
200 West Street
New York, New York 10282
BANK OF MONTREAL
BMO CAPITAL MARKETS CORP.
3 Times Square
28th Floor
New York, New York 10036





September 15, 2019


Project Sunrise
Commitment Letter


Winnebago Industries, Inc.
P. O. Box 152
Forest City, Iowa 50436
Attention: Bryan L. Hughes, Vice President, Chief Financial Officer


Ladies and Gentlemen:
You have advised Goldman Sachs Bank USA (“GS”), Bank of Montreal (“BMO”) and BMO
Capital Markets Corp. (“BMOCM” and, together with BMO, the “BMO Parties”) (GS
and the BMO Parties are collectively referred to herein as the “Commitment
Parties” or “us” or “we”) that Winnebago Industries, Inc., an Iowa corporation
(“you” or the “Company”), intends to enter into the transactions described in
the Transaction Summary attached hereto as Exhibit A (the “Transactions”).
Capitalized terms used but not defined herein are used with the meanings
assigned to them on the Exhibits attached hereto (such Exhibits, together with
this letter, collectively, the “Commitment Letter”).
1.
Commitments

In connection with the Transactions, (a) GS is pleased to advise you of its
several, and not joint, commitment to provide 65% of the aggregate principal
amount of the Bridge Facility and (b) BMO is pleased to advise you of its
several, and not joint, commitment to provide 35% of the aggregate principal
amount of the Bridge Facility, in each case, upon the terms and conditions set
forth in this letter and Exhibits B and C hereto (the Summary of Terms and
Conditions set forth on Exhibit B hereto is referred to herein as the “Term
Sheet”).
2.
Titles and Roles

It is agreed that (i) GS and BMOCM will act as joint lead arrangers and joint
bookrunners for the Bridge Facility (acting in such capacities, the “Lead
Arrangers”) and (ii) GS will act as sole syndication agent, documentation agent,
administrative agent and collateral agent for the Bridge Facility.
It is further agreed that GS will have “left” placement in any marketing
materials or other documentation used in connection with the Bridge Facility and
BMOCM will have placement to the immediate right of GS in any marketing
materials or other documentation used in connection with the Bridge Facility.
You agree that no other agents, co-agents, arrangers, co-arrangers, bookrunners,
co-bookrunners, managers or co-managers will be appointed, no other titles will
be awarded and no compensation (other than that expressly contemplated by the
Term Sheet and Fee Letter referred to below) will be paid in connection




US-DOCS\110136230.10

--------------------------------------------------------------------------------




with the Bridge Facility (or any such increase in the amount of the Bridge
Facility, if any), unless you and us shall reasonably agree.
3.
Syndication

The Lead Arrangers intend to syndicate the Bridge Facility to a group of banks,
financial institutions and other institutional lenders identified by them in
consultation with you (such banks, financial institutions and other
institutional lenders, together with the Commitment Parties, the “Lenders”);
provided that (a) the Lead Arrangers will not syndicate or offer the opportunity
to acquire a commitment or provide any portion of the Bridge Facility to any
Disqualified Lenders (as defined below) and (b) notwithstanding the Lead
Arrangers’ right to syndicate the Bridge Facility and receive commitments with
respect thereto, (i) no Commitment Party shall be relieved, released or novated
from its obligations hereunder (including its obligation to fund the Bridge
Facility on the Closing Date) in connection with any syndication, assignment or
participation of the Bridge Facility, including its commitments in respect
thereof, until after the Closing Date has occurred, (ii) no assignment or
novation by any Commitment Party shall become effective as between you and such
Commitment Party with respect to all or any portion of such Commitment Party’s
commitments in respect of the Bridge Facility until after the initial funding of
the Bridge Facility and (iii) unless you otherwise agree in writing, each
Commitment Party shall retain exclusive control over all rights and obligations
with respect to its commitment in respect of the Bridge Facility, including all
rights with respect to consents, modifications, supplements, waivers and
amendments, until the Closing Date has occurred. For purposes of this Commitment
Letter, the term “Disqualified Lender” shall mean (x) any entity separately
identified in writing (i)  prior to the date hereof (as defined below) on the
“Disqualified Lender” list provided by you to us or (ii) after the date hereof
in a supplement to the “Disqualified Lender” list provided the addition of such
entity to such list is reasonably acceptable to the Lead Arrangers, (y) any
entity reasonably determined by the Company to be a competitor of the Company,
the Target or any of their respective Subsidiaries (each, a “Competitor”), in
each case that is identified by name in writing on the “Disqualified Lender”
list or in a supplement to the “Disqualified Lender” list provided to the Lead
Arrangers from time to time after the date hereof and (z) in the case of the
foregoing clauses (x) and (y), any affiliate of such entity, which affiliate is
either (i) clearly identifiable as such based solely on the similarity of its
name and is not a bona fide debt investment fund or (ii) identified as an
affiliate in writing after the date hereof in a written supplement to the
“Disqualified Lender” list and is not a bona fide debt investment fund; provided
that any supplement to the “Disqualified Lender” list shall become effective
three (3) business days after delivery to the Lead Arrangers, but which
supplement shall not apply retroactively to disqualify any entities that have
previously acquired a commitment or a participation in the Bridge Facility in
accordance with the terms of this Commitment Letter or the Credit Documentation;
provided, further that, no supplements shall be made to the “Disqualified
Lender” list from and including the date of the launch of primary syndication of
the Bridge Facility through and including the Syndication Date.
The Lead Arrangers intend to commence syndication efforts promptly, and, until
the earlier to occur of (x) the date that is 60 days following the Closing Date
and (y) a Successful Syndication (as defined in the Fee Letter) (such earlier
date, the “Syndication Date”), you agree actively to assist (and, to the extent
not in contravention of the Acquisition Agreement (as defined in Exhibit A), to
use your commercially reasonable efforts to cause the Target and its
subsidiaries to actively assist) the Lead Arrangers in completing a syndication
reasonably satisfactory to the Lead Arrangers and you. Such assistance shall
include (A) your using commercially reasonable efforts to ensure that the
syndication efforts benefit from your and your affiliates’ existing banking
relationships, (B) direct contact between appropriate members of your senior
management and advisors and the proposed Lenders (and, to the extent not in
contravention of the Acquisition Agreement, using your commercially reasonable
efforts to ensure such contact between senior management of the Target and the
proposed Lenders), in all such cases at times and locations to be mutually
agreed upon, (C) your




US-DOCS\110136230.10

--------------------------------------------------------------------------------




preparing and providing to the Lead Arrangers (and, to the extent not in
contravention of the Acquisition Agreement, using commercially reasonable
efforts to cause the Target to prepare and provide) all customary information
with respect to you and your subsidiaries and the Target and its subsidiaries
and the Transactions, including all customary financial information and
Projections (as defined below), as any Lead Arranger may reasonably request in
connection with the arrangement and syndication of the Bridge Facility and your
assistance (and, to the extent not in contravention of the Acquisition
Agreement, using your commercially reasonable efforts to cause the Target to
assist) in the preparation of one or more confidential information memoranda or
lender slides (each, a “Confidential Information Memorandum”) and other
customary marketing materials to be used in connection with the syndication (all
such information, memoranda and material, “Information Materials”), (D) prior to
the launch of the syndication, procuring a public corporate credit rating and a
public corporate family rating in respect of the Company from Standard & Poor’s
Ratings Services (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”),
respectively, and ratings for the Senior Notes from each of S&P and Moody’s, (E)
your hosting, with the Lead Arrangers, of one or more meetings of prospective
Lenders at times and locations to be mutually agreed (and, to the extent not in
contravention of the Acquisition Agreement, using your commercially reasonable
efforts to cause the senior management of the Target to be available for such
meetings) and (F) your ensuring that, prior to the Syndication Date, there is no
competing offering, placement, arrangement or syndication of any debt securities
(other than as contemplated in the Fee Letter) or bank financing or other credit
facilities (other than the Bridge Facility or any Permitted Surviving Debt (as
defined below)) or announcement thereof by or on behalf of you and your
subsidiaries that could reasonably be expected to materially impair our
syndication of the Bridge Facility and your using commercially reasonable
efforts to ensure that there is no competing offering, placement, arrangement or
syndication of any debt securities or bank financing or other Bridge Facility or
announcement thereof by or on behalf of the Target and its subsidiaries (other
than the Bridge Facility or any Permitted Surviving Debt), in all cases under
this clause (F), if such offering, placement, arrangement or syndication could
reasonably be expected to materially impair our syndication of the Bridge
Facility. For purposes of this Commitment Letter and the Credit Documentation,
the term “Permitted Surviving Debt” shall mean (i) purchase money indebtedness,
capital leases and equipment financings of the Target and its Subsidiaries that
will remain outstanding following the Closing Date, (ii) intercompany
indebtedness among the Target and its subsidiaries, (iii) other ordinary course
working capital facilities of the Target and its subsidiaries that will be
repaid in full and terminated on or prior to the Closing Date, (iv) any
indebtedness specifically contemplated by the Acquisition Agreement to remain
outstanding following the Closing Date, (v) the asset-based revolving credit
facility (“Existing ABL Facility”) under the existing credit agreement dated
November 8, 2016 among Winnebago Industries, Inc., Winnebago of Indiana, LLC and
Grand Design RV, LLC, the other loan parties thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A. as administrative agent (as amended, restated,
supplemented or otherwise modified to date, “Existing Credit Agreement”), (vi)
the term loan facility (“Existing Term Loan Facility”) under the Loan Agreement,
dated November 8, 2016, among the Borrower, Octavius Corporation, a subsidiary
of the Borrower, as borrower, the lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as administrative agent (as amended, restated,
supplemented or otherwise modified to date, the “Existing Term Loan Agreement”)
and (vii) other customary indebtedness that is permitted to be outstanding by
the terms of the Existing ABL Facility, the Existing Term Loan Facility, the
Credit Documentation or is otherwise reasonably agreed by you and the Commitment
Parties to remain outstanding following the Closing Date.
Upon the reasonable request of the Lead Arrangers, you will furnish, and to the
extent not in contravention of the Acquisition Agreement, use your commercially
reasonable efforts to cause the Target to furnish, for no fee, to the Lead
Arrangers an electronic version of your and your subsidiaries’ and the Target’s
and its subsidiaries’ trademarks, service marks and corporate logos for use in
marketing materials for the purpose of facilitating the syndication of the
Bridge Facility (the “License”); provided, however, that the License shall be
used solely for the purpose described above and may not be assigned or
transferred.




US-DOCS\110136230.10

--------------------------------------------------------------------------------




You hereby authorize the Lead Arrangers to download copies of the Company’s
trademark logos from its website and post copies thereof on the IntraLinks site,
SyndTrak site or similar workspace established by GS to syndicate the Bridge
Facility and use the logos on any Confidential Information Memorandum,
presentations and other marketing materials prepared in connection with the
syndication of the Bridge Facility or in any advertisements (to which you
consent, such consent not to be unreasonably withheld, delayed or conditioned)
that the Lead Arrangers may place after the closing of any of the Bridge
Facility in financial and other newspapers and journals, or otherwise, at its
own expense describing its services to the Company hereunder. Other than
assignments from GS to Goldman Sachs Lending Partners LLC, without limiting your
obligations to assist with syndication efforts as set forth in this paragraph,
we agree that we will not be released from our commitment hereunder in
connection with any syndication or assignment to any Lender unless (A) (i) you
have consented to such syndication or assignment in writing (such consent not to
be unreasonably withheld, delayed or conditioned) and (ii) any such Lender has
entered into customary amendment, restatement or joinder documentation (in form
and substance reasonably satisfactory to the Commitment Parties and you) with
respect to this Commitment Letter committing to provide a portion of the Bridge
Facility (in which case our commitments hereunder shall be reduced at such time
by an amount equal to the commitment assumed by such Lender) or (B) such Lender
shall have entered into the applicable Credit Documentation and funded the
portion of the Bridge Facility required to be funded by it on the Closing Date.
Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the Transactions to the contrary, your obligations to assist in
syndication efforts as provided herein shall not constitute a condition to the
commitments hereunder or the funding of the Bridge Facility on the Closing Date
and it is understood that the Commitment Parties’ commitments hereunder are not
conditioned upon the syndication of, or receipt of commitments in respect of,
the Bridge Facility and in no event shall the commencement or successful
completion of syndication of the Bridge Facility constitute a condition to the
availability of the Bridge Facility on the Closing Date.
The Lead Arrangers will manage, in consultation with you, all aspects of the
syndication, including decisions as to the selection of institutions to be
approached and when they will be approached, when commitments will be accepted,
which institutions will participate, the allocation of the commitments among the
Lenders and the amount and distribution of fees among the Lenders, in all cases,
subject to the provisions hereof with respect to Disqualified Lenders. You
hereby acknowledge and agree that the Lead Arrangers will have no responsibility
other than to arrange the syndication as set forth herein and in no event shall
any Commitment Party be subject to any fiduciary or other implied duties in
connection with the transactions contemplated hereby.
At the request of the Lead Arrangers, you agree to assist in the preparation of
a version of each Confidential Information Memorandum or other Information
Material (a “Public Version”) consisting exclusively of information with respect
to you, your affiliates, the Target and its subsidiaries and the Acquisition
that is either publicly available or not material with respect to you and your
affiliates, the Target and its subsidiaries, any of your or their respective
securities or the Acquisition for purposes of United States federal and state
securities laws (such information, “Non-MNPI”). Such Public Versions, together
with any other information prepared by you or the Target or your or its
affiliates or representatives and conspicuously marked “Public” (collectively,
the “Public Information”), which at a minimum means that the word “Public” will
appear prominently on the first page of any such information, may be distributed
by us to prospective Lenders who have advised us that they wish to receive only
Non-MNPI (“Public Side Lenders”). You acknowledge and agree that, in addition to
Public Information and unless you promptly notify us otherwise, (a) drafts and
final definitive documentation with respect to the Bridge Facility, (b)
marketing term sheets and administrative materials prepared by the Lead
Arrangers for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda), and (c) notifications of changes
in the




US-DOCS\110136230.10

--------------------------------------------------------------------------------




terms of the Bridge Facility may be distributed to Public Side Lenders. You
acknowledge that any Commitment Party’s public-side employees and
representatives who are publishing debt analysts may participate in any meetings
held pursuant to clause (E) of the third preceding paragraph; provided that,
such analysts shall not publish any information obtained from such meetings (i)
until the syndication of the Bridge Facility has been completed upon the making
of allocations by the Lead Arrangers and the Lead Arrangers freeing the Bridge
Facility to trade or (ii) in violation of any confidentiality agreement between
you and the relevant Commitment Party.
In connection with our distribution to prospective Lenders of any Confidential
Information Memorandum and, upon our request, any other Information Materials,
you will execute and deliver to us a customary authorization letter authorizing
such distribution and, in the case of any Public Version thereof or other Public
Information, representing that it only contains Non-MNPI. Each Confidential
Information Memorandum will be accompanied by a disclaimer exculpating you and
us with respect to any use thereof and of any related Information Materials by
the recipients thereof.
For the avoidance of doubt, you will not be required to provide any information
to the extent that the provision thereof would violate any law, rule or
regulation, or any obligation of confidentiality binding on you or your
affiliates; provided that, at the reasonable request of any Lead Arranger, you
shall use commercially reasonable efforts to obtain the relevant consents under
such obligations of confidentiality to allow for the provision of such
information.
4.
Information

You hereby represent and warrant that (with respect to any information relating
to the Target and its subsidiaries, to your knowledge) (a) all written
information (including all Information Materials), other than the Projections,
other forward-looking information, budgets, forecasts, estimates and information
of a general economic or industry specific nature (the “Information”), that has
been or will be made available to us by you or, at your direction, by any of
your representatives in connection with the transactions contemplated hereby,
when taken as a whole, after giving effect to all supplements and updates
thereto provided through the date furnished, does not or will not, when
furnished to us, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (when taken as a whole and after giving effect to all
supplements and updates thereto provided through the date furnished) and (b) the
financial projections and other forward-looking information (the “Projections”)
that have been or will be made available to us by you or, at your direction, by
any of your representatives in connection with the transactions contemplated
hereby have been or will be prepared in good faith based upon assumptions
believed by you to be reasonable at the time furnished to us (it being
understood that (i) the Projections are as to future events and are not to be
viewed as facts, and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results and
such differences may be material and (ii) the Projections are subject to
significant uncertainties and contingencies and no assurance can be given that
the projected results will be realized). You agree that if, at any time prior to
the later of (x) Closing Date and (y) the Syndication Date, you become aware
that any of the representations in the preceding sentence would be incorrect in
any material respect if the information and Projections were being furnished,
and such representations were being made, at such time, then you will (or, with
respect to the Information and Projections relating to the Target and its
subsidiaries, to the extent not in contravention of the Acquisition Agreement,
will use commercially reasonable efforts to) promptly supplement, or cause to be
supplemented, the Information and the Projections so that (with respect to
Information and Projections relating to the Target and its subsidiaries, to your
knowledge) such representations will be correct in all




US-DOCS\110136230.10

--------------------------------------------------------------------------------




material respects under those circumstances. You understand that in arranging
and syndicating the Bridge Facility we may use and rely on the Information and
Projections without independent verification thereof.
5.
Fees

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to pay or cause to be paid the nonrefundable fees described
in the Fee Letter (the “Fee Letter”) dated the date hereof and delivered
herewith on the terms and subject to the conditions set forth therein.
6.
Conditions

The Commitment Parties’ commitments and agreements hereunder are subject solely
to the satisfaction (or waiver by the Commitment Parties) of solely the
conditions set forth in this Section 6, in Exhibit C and in Exhibit B under the
heading “CERTAIN CONDITIONS – Conditions Precedent”.
Notwithstanding anything in this Commitment Letter, the Fee Letter or the
definitive documentation for the Bridge Facility (the “Credit Documentation”) to
the contrary, (a) the only representations relating to you and your subsidiaries
and the Target and its subsidiaries and their respective businesses the accuracy
of which shall be a condition to availability of the Bridge Facility on the
Closing Date shall be (i) such of the representations made by or on behalf of
the Target in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that the accuracy of any such representation is
a condition to your (or any of your affiliates’) obligations to close the
Acquisition under the Acquisition Agreement or you (or any of your affiliates)
have the right to terminate your (or any of your affiliates’) obligations under
the Acquisition Agreement or decline to consummate the Acquisition as a result
of a breach of such representations in the Acquisition Agreement (the
“Acquisition Agreement Representations”) and (ii) the Specified Representations
(as defined below), and (b) the terms of the Credit Documentation shall be in a
form such that they do not impair the availability of the Bridge Facility on the
Closing Date if the conditions set forth in this Section 6, in Exhibit C and in
Exhibit B under the heading “CERTAIN CONDITIONS – Conditions Precedent”, in each
case, limited on the Closing Date as indicated therein, are satisfied (or waived
by the Commitment Parties) (it being understood that, to the extent any
collateral (including the grant or perfection of any security interest) referred
to in the Term Sheet is not or cannot be provided on the Closing Date (other
than the grant and perfection of security interests (i) in assets with respect
to which a lien may be perfected solely by the filing of a financing statement
under the Uniform Commercial Code or (ii) in the equity interests, if any, of
the Target or the wholly owned material subsidiaries of the Target (to the
extent required by the Term Sheet (provided that such equity securities will be
required to be delivered on the Closing Date only to the extent received from
the Company after your use of commercially reasonable efforts to do so)) with
respect to which a lien may be perfected by the delivery of an equity
certificate) after your use of commercially reasonable efforts to do so or
without undue burden or expense, then the provision and perfection of such
collateral shall not constitute a condition precedent to the availability and
initial funding of the Bridge Facility on the Closing Date, but may instead be
provided after the Closing Date pursuant to arrangements to be mutually agreed
by the Administrative Agent and the Company). For purposes hereof, “Specified
Representations” means the representations and warranties referred to in the
Term Sheet relating to corporate or other organizational existence,
organizational power and authority of the Company and the Guarantors to enter
into and perform the Credit Documentation, due authorization, execution and
delivery by the Company and the Guarantors of, performance of, and
enforceability against the Company and the Guarantors of, the Credit
Documentation, creation, perfection and priority of the security interests
granted in the proposed Collateral (as defined in Exhibit B) (subject to the
limitations set forth in the preceding sentence), no conflicts of the Credit
Documentation with the organizational documents of the Company and the
Guarantors or with material debt agreements, use of proceeds not violating
margin regulations, anti-corruption laws, sanctions




US-DOCS\110136230.10

--------------------------------------------------------------------------------




and the PATRIOT Act, Investment Company Act, solvency as of the Closing Date
(after giving effect to the Transactions) of the Company and its subsidiaries on
a consolidated basis (solvency to be defined in a manner consistent with the
manner in which solvency is determined in the solvency certificate to be
delivered pursuant to paragraph 1(b) of Exhibit C), Federal Reserve margin
regulations and anti-corruption laws and sanctions. Notwithstanding anything in
this Commitment Letter or the Fee Letter to the contrary, the only conditions to
availability and initial funding of the Bridge Facility on the Closing Date are
set forth in this Section 6 and in Exhibit B under the heading “CERTAIN
CONDITIONS – Conditions Precedent”, in each case, limited on the Closing Date as
indicated therein. This paragraph, and the provisions herein, shall be referred
to as the “Limited Conditionality Provision”.
7.
Indemnification and Expenses

You agree (a) to indemnify and hold harmless the Commitment Parties, their
respective affiliates and their respective directors, officers, employees,
advisors, affiliates, agents and other representatives (each, an “indemnified
person”) from and against any and all losses, claims, damages and liabilities to
which any such indemnified person may become subject, to the extent arising out
of or in connection with this Commitment Letter, the Fee Letter, the Bridge
Facility, the use of the proceeds thereof or the Acquisition and the
Transactions or any claim, litigation, investigation or proceeding relating to
any of the foregoing (each a “Proceeding”), regardless of whether any
indemnified person is a party thereto, whether or not such Proceedings are
brought by you, your equity holders, affiliates, creditors or any other person,
and to reimburse each indemnified person upon demand for any reasonable and
documented out-of-pocket legal expenses of one firm of counsel for all such
indemnified persons, taken as a whole and, if relevant, of a single local
counsel in each applicable jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all such indemnified persons,
taken as a whole, and, solely in the case of a conflict of interest, where the
indemnified person affected by such conflict notifies you of the existence of
such conflict and thereafter retains its own counsel, another firm of counsel
for such affected indemnified person) and other reasonable and documented
out-of-pocket fees and expenses incurred in connection with investigating or
defending any of the foregoing, provided that the foregoing indemnity will not,
as to any indemnified person, apply to losses, claims, damages, liabilities or
related expenses to the extent that they have arisen from (i) the willful
misconduct, bad faith or gross negligence of such indemnified person or any of
such indemnified person’s affiliates or any of its or their respective
Controlled Related Parties (as defined below) or their successors (as determined
by a final, non-appealable judgment of a court of competent jurisdiction), (ii)
a material breach by such indemnified person or any of such indemnified person’s
affiliates or any of its or their respective Controlled Related Parties of any
of its or their respective obligations under this Commitment Letter (as
determined by a final, non-appealable judgment of a court of competent
jurisdiction pursuant to a claim initiated by you), including such Commitment
Party’s obligations to fund the Bridge Facility on the Closing Date if so
required in accordance with the provisions of this Commitment Letter or (iii)
disputes solely between and among indemnified persons not arising from any act
or omission of the Company or any of its affiliates (other than claims against
an indemnified person acting in its capacity as an agent or arranger or similar
role under the Bridge Facility), and (b) regardless of whether the Closing Date
occurs, to reimburse the Commitment Parties and their respective affiliates from
time to time, upon presentation of a summary statement, for all reasonable and
documented out-of-pocket expenses (including but not limited to due diligence
expenses, consultants’ fees (to the extent any such consultant has been retained
with your prior written consent (such consent not to be unreasonably withheld or
delayed)), syndication expenses, travel expenses and reasonable fees,
disbursements and other charges of a single counsel to the Commitment Parties
and of a single local counsel to the Commitment Parties in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and of such other counsel retained with your prior written
consent (such consent not to be unreasonably withheld or delayed)), in each case
incurred in connection with the Bridge Facility and any related documentation
(including this




US-DOCS\110136230.10

--------------------------------------------------------------------------------




Commitment Letter and the Credit Documentation) or the administration,
amendment, modification, waiver or enforcement thereof. It is further agreed
that the Commitment Parties shall only have liability to you (as opposed to any
other person). No indemnified person shall be liable for any damages directly or
indirectly arising from the use by others of Information or other materials
obtained through electronic, telecommunications or other information
transmission systems, including, without limitation, SyndTrak, Intralinks, the
internet, email or similar electronic transmission systems, except to the extent
any such damages are found by a final, non-appealable judgment of a court of
competent jurisdiction to arise from the gross negligence, bad faith or willful
misconduct of such indemnified person (or any of its Controlled Related
Parties). None of the indemnified persons or you, the Target or any of your or
their respective affiliates or the respective directors, officers, employees,
advisors, agents or other representative of the foregoing or any successor or
assign of the foregoing shall be liable for any indirect, special, punitive or
consequential damages in connection with this Commitment Letter, the Fee Letter,
the Bridge Facility or the transactions contemplated hereby, provided that
nothing contained in this sentence shall limit your indemnity obligations to the
extent set forth in this Section 7. The foregoing provisions in this Section 7
shall be superseded in each case, to the extent covered thereby, by the
applicable provisions contained in the Credit Documentation upon execution
thereof and thereafter shall have no further force and effect. As used above, a
“Controlled Related Party” of any person or entity means (1) any controlling
person or controlled affiliate of such indemnified person, (2) the respective
directors, officers or employees of such indemnified person or any of its
controlling persons or controlled affiliates and (3) the respective agents,
advisors and representatives of such indemnified person or any of its
controlling persons or controlled affiliates, in the case of this clause (3),
acting on behalf of or at the instructions of such indemnified person,
controlling person or such controlled affiliate; provided that each reference to
a controlling person, controlled affiliate, director, officer or employee in
this sentence pertains to a controlling person, controlled affiliate, director,
officer or employee involved in the structuring, arrangement, negotiation or
syndication of this Commitment Letter and the Bridge Facility.
8.
Sharing of Information, Absence of Fiduciary Relationship, Affiliate Activities

You acknowledge that each Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. You further
acknowledge that each Commitment Party (or an affiliate) is a full service
securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services
and such person may from time to time provide investment banking and other
financial services to, and effect transactions for, its own or its affiliates’
account or the account of customers, and hold positions in loans, securities or
options on loans or securities of you, the Target, your or the Target’s
respective affiliates, of other companies that may be the subject of the
transactions contemplated by this Commitment Letter and of other companies with
which you may have commercial or other relationships. You further acknowledge
that no Commitment Party has any obligation to you or your affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein or in any other express writing executed and
delivered by such Commitment Party and you or any such affiliate (including the
Credit Documentation). With respect to any securities and/or financial
instruments so held by any Commitment Party (or an affiliate) or any of its
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion. In addition, no Commitment Party nor any of its affiliates
will use confidential information obtained from you or your affiliates or on
your or their behalf by virtue of the transactions contemplated hereby in
connection with the performance by such Commitment Party and its affiliates of
services for other companies or persons and no Commitment Party nor any of its
affiliates will furnish any such information to any of its other customers. You
also acknowledge that the Commitment Parties and their respective affiliates
have no obligation to use




US-DOCS\110136230.10

--------------------------------------------------------------------------------




in connection with the transactions contemplated hereby, or to furnish to you,
confidential information obtained from other companies or persons.


As you know, Goldman, Sachs & Co. LLC has been retained by the Company (or one
of its affiliates) as financial advisor (in such capacity, the “Financial
Advisor”) in connection with the Acquisition. You agree to such retention, and
further agree not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from
the engagement of the Financial Advisor, on the one hand, and our and our
affiliates’ relationships with you as described and referred to herein, on the
other. The BMO Parties hereto acknowledge (i) the retention of Goldman, Sachs &
Co. LLC as the Financial Advisor and (ii) that such relationship does not create
any fiduciary duties or fiduciary responsibilities to the BMO Parties on the
part of GS or its affiliates. In addition, the Commitment Parties may employ the
services of their respective affiliates in providing services and/or performing
its or their obligations hereunder and may exchange with such affiliates
information concerning the Company, the Target and other companies that may be
the subject of this arrangement, and such affiliates will be entitled to the
benefits afforded to the Commitment Parties hereunder.
Each Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits, and subject to the confidentiality obligations, of the
Commitment Parties hereunder.


Each Commitment Party is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the Bridge Facility
(including in connection with determining the terms of the Bridge Facility) and
not as a financial advisor or a fiduciary to, or an agent of, the Company or any
other person. The Company agrees that it will not assert any claim against any
Commitment Party based on an alleged breach of fiduciary duty by such Commitment
Party in connection with this Commitment Letter and the transactions
contemplated hereby. The Company acknowledges and agrees that the Commitment
Parties are not advising the Company as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Commitment Parties shall have no
responsibility or liability to the Company with respect thereto. Any review by
any Commitment Party of the Company, the Target, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of such Commitment Party and its affiliates, and shall not be on
behalf of the Company. It is understood that this paragraph shall not apply to
or modify or otherwise affect any arrangement with any financial advisor
separately retained by you or any of your affiliates in connection with the
Acquisition, in its capacity as such.


9.
Confidentiality

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed by you, directly or indirectly, to any other person except
(a) you and your officers, directors, employees, affiliates, members, partners,
stockholders, attorneys, accountants, agents and advisors and those of the
Target and its subsidiaries and the Target itself, in each case on a
confidential and need-to-know basis (provided that any disclosure of the Fee
Letter or their terms or substance to the Target or its officers, directors,
employees, attorneys, accountants, agents or advisors shall be redacted as to
the amount of fees and other economic terms of the “market flex provisions”, if
any, in a customary manner, unless the Commitment Parties party thereto shall
otherwise agree), (b) in any legal, judicial or administrative proceeding or as
otherwise required by applicable law or




US-DOCS\110136230.10

--------------------------------------------------------------------------------




regulation or as requested by a governmental authority (in which case you agree,
to the extent practicable and not prohibited by applicable law, to inform us
promptly in advance thereof), (c) upon notice to the Commitment Parties, this
Commitment Letter and the existence and contents hereof (but not the Fee Letter
or the contents thereof, other than the aggregate fee amount contained in the
Fee Letter as part of the Projections, pro forma information or a generic
disclosure of aggregate sources and uses related to fee amounts related to the
Transactions to the extent customary or required in offering and marketing
materials for the Bridge Facility or in any public or regulatory filing
requirement (including any filing requirement of the Securities and Exchange
Commission) relating to the Transactions (and only to the extent aggregated with
all other fees and expenses of the Transactions and not presented as an
individual line item unless required by applicable law, rule or regulation)) may
be disclosed in any prospectus or offering memoranda relating to the Senior
Notes in any syndication or other marketing material in connection with the
Bridge Facility or in connection with any public filing requirement, (d) the
Term Sheet may be disclosed to Lenders and potential Lenders and to any rating
agency in connection with the Acquisition and the Bridge Facility, and (e) with
the Commitment Parties’ prior written consent (which shall not be unreasonably
withheld, conditioned or delayed); provided that the foregoing restrictions
shall cease to apply in respect to the existence and contents of this Commitment
Letter (but not in respect of the Fee Letter and their terms and substance)
after this Commitment Letter has been accepted by you.
The Commitment Parties shall use all nonpublic information received by them in
connection with the Acquisition and the related transactions solely for the
purposes of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided, however,
that nothing herein shall prevent the Commitment Parties from disclosing any
such information (a) to rating agencies, (b) to any Lenders or participants or
prospective Lenders or participants (and such actual or prospective Lenders or
participants shall also be permitted to receive the “Disqualified Lender” list
and supplements thereto), (c) in any legal, judicial or administrative
proceeding or other compulsory process or as required by applicable law or
regulations (in which case such Commitment Party shall promptly notify you, in
advance, to the extent permitted by law), (d) upon the request or demand of any
governmental or regulatory authority having jurisdiction over any Commitment
Party or its affiliates (in which case such Commitment Party agrees, to the
extent practicable and not prohibited by applicable law, to inform you promptly
thereof prior to disclosure (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority or regulation)), (e) to the
employees, officers, directors, legal counsel, independent auditors,
professionals and other experts or agents of such Commitment Party
(collectively, “Representatives”) who are informed of the confidential nature of
such information and are or have been advised of their obligation to keep
information of this type confidential on terms that are substantially identical
to the terms set forth herein (provided that such Commitment Party shall be
responsible for the compliance of its affiliates and Representatives with the
provisions of this paragraph), (f) to any of its respective affiliates (provided
that any such affiliate is advised of its obligation to retain such information
as confidential on terms that are substantially identical to the terms set forth
herein, and such Commitment Party shall be responsible for its affiliates’
compliance with this paragraph) solely in connection with the Transactions and
any related transactions, (g) to the extent any such information becomes
publicly available other than by reason of disclosure by such Commitment Party,
its affiliates or Representatives in breach of this Commitment Letter or breach
by any other party of any confidentiality obligation known by such Commitment
Party to exist in favor of you, the Target or your or its affiliates, (h) for
purposes of establishing a “due diligence” defense, (i) to the extent that such
information is received by such Commitment Party from a third party that is not
known by such Commitment Party to be subject to confidentiality obligations to
you or your affiliates, (j) to enforce its respective rights hereunder or under
the Fee Letter or (k) to the extent such information was independently developed
by such Commitment Party without reliance on confidential information; provided
that the disclosure of any such information to any Lenders or prospective
Lenders or participants or




US-DOCS\110136230.10

--------------------------------------------------------------------------------




prospective participants referred to above shall be made subject to the
acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant that such information is being
disseminated on a confidential basis on terms that are substantially identical
to the terms set forth herein and in accordance with the standard syndication
processes of the Commitment Parties or customary market standards for
dissemination of such type of information. The Commitment Parties’ obligations
under this paragraph shall remain in effect until the earlier of (x) the date
that is two years from the date hereof and (y) the date the Credit Documentation
becomes effective, at which time our obligations under this paragraph shall
automatically terminate and be superseded by the confidentiality provisions in
the Credit Documentation upon the execution and delivery thereof.
10.
Miscellaneous

This Commitment Letter shall not be assignable by any party hereto without the
prior written consent of each other party hereto (which consent shall not be
unreasonably withheld, conditioned or delayed) (and any purported assignment
without such consent shall be null and void), is intended to be solely for the
benefit of the parties hereto and the indemnified persons and is not intended to
and does not confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and the indemnified persons to the extent
expressly set forth herein. Notwithstanding the foregoing, GS may assign its
commitments and agreements hereunder, in whole or in part, to Goldman Sachs
Lending Partners LLC and such assignment shall relieve GS of its commitment
hereunder. Each Commitment Party reserves the right to employ the services of
its affiliates in providing services contemplated hereby and to allocate, in
whole or in part, to its affiliates certain fees payable to such Commitment
Party in such manner as such Commitment Party and its affiliates may agree in
their sole discretion, but subject in all respects to the terms of this
Commitment Letter. This Commitment Letter may not be amended or waived except by
an instrument in writing signed by you and each Commitment Party. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement. Delivery of an executed signature page of this Commitment Letter
by facsimile or electronic transmission (e.g., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart hereof. This Commitment
Letter and the Fee Letter are the only agreements that have been entered into
among us and you with respect to the Bridge Facility and set forth the entire
understanding of the parties with respect thereto. This Commitment Letter and
any claim, controversy or dispute (whether arising in contract, equity, tort or
otherwise) arising under or related to this Commitment Letter shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
New York; provided, however, that the laws of the State of Minnesota shall
govern in determining (i) the interpretation of the definition of “Material
Adverse Effect” (as defined in Exhibit C) and whether or not a Material Adverse
Effect has occurred, (ii) the accuracy of any Specified Representation and
whether as a result of any inaccuracy thereof, a condition to your obligations
to close under the Acquisition Agreement has not been met or you have the right
(without regard to any notice requirement but giving effect to any applicable
cure provisions) to terminate your obligations under the Acquisition Agreement
and (iii) whether the Acquisition has been consummated in accordance with the
terms of the Acquisition Agreement (in each case without regard to its rules of
conflicts of law).
You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or Federal court sitting in the Borough of Manhattan
in the City of New York over any suit, action or proceeding arising out of or
relating to the Transactions or the other transactions contemplated hereby, this
Commitment Letter or the Fee Letter or the performance of services hereunder or
thereunder. You and we agree that service of any process, summons, notice or
document by registered mail addressed to you or us shall be effective service of
process for any suit, action or proceeding brought in any such court. You and we
hereby irrevocably and unconditionally waive any objection to the laying of
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding has been




US-DOCS\110136230.10

--------------------------------------------------------------------------------




brought in any inconvenient forum or otherwise based on lack of personal
jurisdiction or improper venue. YOU AND WE HEREBY IRREVOCABLY AGREE TO WAIVE
TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY
OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THE TRANSACTIONS, THIS
COMMITMENT LETTER OR THE FEE LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER OR
THEREUNDER.
Each Commitment Party hereby notifies you that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “PATRIOT Act”) and the requirements of 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), it and each of the Lenders is required to
obtain, verify and record information that identifies the Company and its
subsidiaries, which information includes names, addresses, tax identification
numbers and other information that will allow each Commitment Party and each of
the Lenders to identify the Company and its subsidiaries in accordance with the
PATRIOT Act and the Beneficial Ownership Regulation. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective for each
Commitment Party and each Lender. You hereby acknowledge and agree that the
Commitment Parties shall be permitted to share any or all such information with
the Lenders.
The indemnification, fee, expense, jurisdiction, waiver of jury trial, service
of process, venue, governing law, sharing of information, no agency or fiduciary
duty, syndication and confidentiality provisions contained herein and in the Fee
Letter shall remain in full force and effect regardless of whether the Credit
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder; provided
that your obligations under this Commitment Letter (other than your obligations
with respect to (a) assistance to be provided in connection with the syndication
thereof (including as to the provision of Information and representations with
respect thereto) and (b) confidentiality of the Fee Letter and the contents
thereof) shall automatically terminate and be superseded, to the extent
comparable, by the provisions of the Credit Documentation upon the initial
funding thereunder, and you shall automatically be released from all liability
in connection therewith at such time, in each case to the extent the Credit
Documentation has comparable provisions with comparable coverage. You may
terminate this Commitment Letter and the Commitment Parties’ commitments
hereunder in full (but not in part) at any time subject to the provisions of the
preceding sentence.
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letter by
returning to us executed counterparts of this Commitment Letter and the Fee
Letter not later than 11:59 p.m., New York City time, on September 15, 2019. The
Commitment Parties’ commitments and agreements hereunder, will automatically
expire at such time if we have not received such executed counterparts in
accordance with the preceding sentence. In the event that we receive your
executed counterparts to this Commitment Letter and the Fee Letter in accordance
with this paragraph and the initial funding under the Bridge Facility does not
occur on or before the Expiration Date, then this Commitment Letter and the
commitments hereunder shall automatically terminate unless we shall, in our
discretion, agree in writing to an extension. “Expiration Date” means the
earliest of (i) 5:00 p.m., New York City time, on December 31, 2019, (ii) the
closing of the Acquisition with or without the use of the Bridge Facility, (iii)
the public announcement of the abandonment of the Acquisition by you (or any of
your affiliates) and (iv) the termination of the Acquisition Agreement prior to
closing of the Acquisition or the termination of your (or any of your
affiliates’) obligations under the Acquisition Agreement to consummate the
Acquisition in accordance with the terms thereof.


[Signature Pages Follow]






US-DOCS\110136230.10

--------------------------------------------------------------------------------


        


We are pleased to have been given the opportunity to assist you in connection
with this important financing.
Very truly yours,


GOLDMAN SACHS BANK USA
    
                        
By: /s/ Thomas M. Manning___________
Name: Thomas M. Manning
Title: Authorized signatory




US-DOCS\110136230.10

--------------------------------------------------------------------------------






BANK OF MONTREAL
    
                        
By: /s/ Katie Jones_____________________
Name: Katie Jones
Title: Managing Director


                        
BMO CAPITAL MARKETS CORP.






By: /s/ Katie Jones______________________
Name: Katie Jones
Title: Managing Director


                        


                        




US-DOCS\110136230.10

--------------------------------------------------------------------------------






Accepted and agreed to as of
the date first written above by:


WINNEBAGO INDUSTRIES, INC.




By: /s/ Michael J. Happe_____________________
Name: Michael J. Happe
Title: President and CEO










US-DOCS\110136230.10

--------------------------------------------------------------------------------






Exhibit A


PROJECT SUNRISE
TRANSACTION SUMMARY
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached and in
Exhibits B and C thereto.
Octavius Corporation, a Delaware corporation (“Buyer”) and subsidiary of
Winnebago Industries, Inc. (the “Company”) intends to acquire (the
“Acquisition”) all of the outstanding equity interests of certain companies
previously identified to us as “Sunrise” (collectively, the “Target”) pursuant
to the Stock Purchase Agreement, dated as of the date hereof (together with all
exhibits, schedules and disclosure letters thereto, the “Acquisition
Agreement”), among the Company, the Target, the equityholders of the Seller (the
“Sellers”), the Buyer and certain other parties. In connection therewith, it is
intended that:
(a)
The Company will (i) obtain up to $290 million in gross cash proceeds from
either (x) the issuance of senior secured notes in a public offering or a
private placement under Rule 144A or other private placement (the “Senior
Notes”) and/or (y) if the Company does not, or is unable to, issue the full
amount of the Senior Notes at or prior to the time the Acquisition is
consummated, a senior secured bridge facility (“Bridge Facility”, and, together
with the Senior Secured Facilities, the “Bridge Facility”) in an amount up to
$290 million less the gross cash proceeds from the issuance of the Senior Notes
and Securities (as defined in the Fee Letter).

(b)
The Company may draw on the unutilized portion of the Existing ABL Facility in
an amount up to $16.0 million (the “ABL Draw”).

(c)
The Company will issue 2,000,000 shares of common equity to certain Sellers in
accordance with the terms of the Acquisition Agreement (the “Equity
Consideration”).

(d)
The proceeds of the Senior Notes, the Bridge Facility (to the extent obtained),
the ABL Draw, the Equity Consideration and cash on hand at the Company and its
subsidiaries shall be applied (i) to refinance all existing indebtedness of the
Target and its subsidiaries, except for capital lease obligations outstanding as
of the date hereof, (ii) to pay the purchase price in connection with the
Acquisition and (iii) to pay the fees, costs and expenses incurred in connection
with the Transactions (the amounts set forth in clauses (i) through (iii) above,
collectively, the “Transaction Costs”).

The transactions described above are collectively referred to herein as the
“Transactions”. For purposes of this Commitment Letter and the Fee Letter,
“Closing Date” shall mean the date of the satisfaction (or waiver by the
Commitment Parties) of the conditions set forth in Exhibit C and the initial
funding of the relevant Bridge Facility.








A-1
US-DOCS\110136230.10

--------------------------------------------------------------------------------






Exhibit B
PROJECT SUNRISE
BRIDGE FACILITY
Summary of Terms and Conditions
Set forth below is a summary of the principal terms and conditions for the
Bridge Facility. Capitalized terms used but not defined shall have the meanings
set forth in the Commitment Letter to which this Exhibit B is attached and in
Exhibits A and C attached thereto.
1.     PARTIES    
Borrower:
Winnebago Industries, Inc. (the “Borrower”).

Guarantors:
Each of the domestic Loan Guarantors (as defined in the Existing Term Loan
Agreement and as herein referred to as the “Guarantors”) under the Existing Term
Loan Facility will guarantee all obligations under the Bridge Facility.

The guarantees of the Bridge Loans (as defined below) shall rank pari passu with
all senior indebtedness and shall rank senior to all subordinated indebtedness
of such Guarantors.
Joint Lead Arrangers
and Joint Bookrunners:
The Lead Arrangers.



Administrative Agent and
Collateral Agent:
GS will act as the Administrative Agent (in such capacity, the “Administrative
Agent”) and the Collateral Agent (in such capacity, the “Collateral Agent”) for
the Lenders holding the Bridge Loans from time to time.



Documentation Agent and Syndication Agent:
GS.
 
 
 

Lenders:
A syndicate of banks, financial institutions and other entities arranged by the
Lead Arrangers (collectively, the “Lenders”).

2.     TYPE AND AMOUNT OF BRIDGE FACILITY
Bridge Loans:
The Lenders will make senior secured loans (the “Bridge Loans”) to the Borrower
on the Closing Date in an aggregate principal amount not to exceed $290.0
million less the amount of gross proceeds from the issuance of any Senior Notes
and Securities.

Ranking:
The Bridge Loans, each guarantee of the Bridge Loans and all obligations with
respect thereto will be secured on a senior secured basis and rank pari passu in
right of payment with all obligations



B-1
US-DOCS\110136230.10

--------------------------------------------------------------------------------





of the Borrower under the Existing Term Loan Facility. The priority of the
security interests and related creditor rights between the Existing Term Loan
Facility, the Existing ABL Facility and the Bridge Loans, guarantees of the
Bridge Loans and all obligations with respect thereto will be set forth in the
intercreditor agreement among the Borrower, Winnebago of Indiana, LLC, Grand
Design RV, LLC, Octavius Corporation and JPMorgan Chase Bank, N.A. (as amended,
restated, supplemented or otherwise modified to date, the “Intercreditor
Agreement”).
Security:
The Bridge Loans, each guarantee of the Bridge Loans and all obligations with
respect thereto will be secured by (a) first priority security interests in the
Term Loan Priority Collateral (as defined in the Intercreditor Agreement) and
(b) second priority security interests in the ABL Priority Collateral (as
defined in the Intercreditor Agreement) (collectively, the “Collateral”). All
security arrangements relating to the Bridge Loans will be perfected on the
Closing Date. The foregoing requirement is subject to and limited and qualified
by the Limited Conditionality Provision.

Availability:
The Lenders will make the Bridge Loans in a single draw on the Closing Date;
provided, however, that the principal amount of the Bridge Loans shall not be
less than $250.0 million and the Borrower will inform the Lead Arrangers of the
amount of Bridge Loans to be drawn on the Closing Date prior to the commencement
of the Marketing Period (as defined in Exhibit C); provided, further, that such
notice will be terminated with respect to the Bridge Loans if a like amount of
Senior Notes or Securities are issued on or prior to the Closing Date.

Use of Proceeds:
The proceeds of the Bridge Loans will be used to finance the Acquisition and pay
other Transaction Costs.

Maturity/Exchange:
The Bridge Loans will mature on the 5th anniversary of the Closing Date (the
“Maturity Date”). The Lenders in respect of such Bridge Loans will have the
option at any time or from time to time after the first anniversary of the
Closing Date to receive Exchange Notes (the “Exchange Notes”) in exchange for
such Bridge Loans having the terms set forth in the term sheet attached hereto
as Annex I; provided that a Lender may not elect to exchange its outstanding
Bridge Loans for Exchange Notes unless the conditions set forth in Annex I under
“Principal Amount” have been satisfied.

The Bridge Loans and the Exchange Notes shall be pari passu for all purposes.
Interest:
Initially, until the earlier of (i) the first anniversary of the Closing Date or
(ii) the occurrence of a Demand Failure Event (such earlier Date, the
“Conversion Date”), the Bridge Loans will accrue interest



C-2    
US-DOCS\110136230.10

--------------------------------------------------------------------------------





at a rate per annum equal to the Adjusted LIBOR (as defined below) plus 650
basis points (the “Initial Margin”). The Initial Margin will increase by an
additional 50 basis points on the date that is 90 days after the Closing Date
and an additional 50 basis points for each additional 90 days thereafter;
provided that at no time shall the interest rate in effect on the Bridge Loans
exceed the Bridge Cap (as defined in the Fee Letter). At any time when the
Borrower is in default in the payment of any amount under the Bridge Facility,
such overdue amount shall bear interest at 2.00% per annum above the rate
otherwise applicable thereto.
Following the Conversion Date, all outstanding Bridge Loans will accrue interest
at the rate provided for Exchange Notes in Annex I hereto.
Calculation of interest shall be on the basis of actual days elapsed in a year
of 360 days.
“Adjusted LIBOR” for each three-month period after the Closing Date, means the
greater of (i) 0.00% and (ii) the rate (adjusted for statutory reserve
requirements for eurocurrency liabilities) for eurodollar deposits for such
three-month period appearing on the LIBOR01 Page published by Reuters two
business days prior to the commencement of such period.
Interest will be payable (or shall accrue) in arrears and prior to the
Conversion Date, at the end of each three-month period after the Closing Date
and on or after the Conversion Date, semi-annually, commencing on the date that
is six months after the Conversion Date and on the final maturity date.
3.    CERTAIN PAYMENT PROVISIONS
Optional Prepayment:
The Bridge Loans may be prepaid, in whole or in part without penalty (other than
break funding payments) in minimum amounts to be agreed, at the option of the
Borrower, at any time upon three (3) business days’ prior notice, at par plus
accrued and unpaid interest to the redemption date.

Mandatory Redemption:
Prior to the Conversion Date, the Borrower will be required to prepay Bridge
Loans on a pro rata basis, at par plus accrued and unpaid interest, in each case
subject to exceptions and baskets to be agreed, from 100% of (i) net cash
proceeds of the issuance of the Senior Notes and / or the Securities, (ii) net
cash proceeds from any issuance of equity, and (iii) net cash proceeds of all
non-ordinary course asset sales or dispositions (including as a result of
casualty or condemnation) by the Borrower or any of its restricted subsidiaries
in excess of amounts either reinvested in accordance with the Existing Term Loan
Facility or required to repay the Existing Term Loan Facility, which such
proceeds are to be shared



C-3    
US-DOCS\110136230.10

--------------------------------------------------------------------------------





on a pro rata basis with the Existing Term Loan Facility. Prior to the
Conversion Date, the Borrower will also be required to make a mandatory offer to
prepay Bridge Loans following the occurrence of a change of control (to be
defined) at 100% of the outstanding principal amount thereof plus accrued and
unpaid interest.
On or after the Conversion Date, the Borrower will be required to make a
mandatory offer to prepay Bridge Loans (i) following the occurrence of a change
of control (to be defined) at 100% of the outstanding principal amount thereof
plus accrued and unpaid interest and (ii) upon certain asset sales, subject to
provisions for customary reinvestment as set forth in the Existing Term Loan
Facility (which offer shall be at 100% of the principal amount of such Bridge
Loans plus accrued and unpaid interest) and shall be shared on a pro rata basis
with the Existing Term Loan Facility.
4.    CERTAIN CONDITIONS
Conditions Precedent:
The availability of the Bridge Facility on the Closing Date will be subject only
to the conditions precedent set forth in Section 6 of the Commitment Letter and
on Exhibit C to the Commitment Letter.

5.    DOCUMENTATION
Bridge Credit
Documentation:
The definitive documentation for the Bridge Facility (the “Bridge Credit
Documentation”) shall contain those terms and conditions usual for facilities
and transactions of this type as may be reasonably agreed by the Lead Arrangers
and the Lenders.

    
Representations and
Warranties:
Usual for facilities and transactions of this type, and others as reasonably
agreed by the Lead Arrangers and the Lenders and consistent, to the extent
applicable, with those in the Existing Loan Documentation.

Covenants:
Prior to the Conversion Date, the Bridge Credit Documentation (i) will contain
such affirmative and negative covenants (but not financial maintenance
covenants) as are usual and customary for bridge loan financings of this type,
subject to modifications to reflect current market conditions for companies in
the same industry and (ii) shall be no more restrictive than the Existing Term
Loan Facility. Prior to the Conversion Date, prepayments of junior debt and the
restricted payments, debt and liens covenants of the Bridge Loans will be more
restrictive than those of the Exchange Notes, as reasonably agreed by the Lead
Arrangers and the Borrower.

On or after the Conversion Date, the covenants shall be customary for high yield
senior debt offerings, subject to modifications to


C-4    
US-DOCS\110136230.10

--------------------------------------------------------------------------------





reflect current market conditions for companies in the same industry and other
changes to be mutually agreed.
Notwithstanding the foregoing, both prior and after the Conversion Date, (x) the
“builder” basket in the restricted payments covenant shall start from the first
quarter after the Closing Date and be based on 50% of Consolidated Net Income
(as defined in the Existing Term Loan Facility) with no starter amount and (y)
payments of unsecured debt and junior secured debt will constitute restricted
payments.
Events of Default:
Usual for facilities and transactions of this type, and others as reasonably
agreed by the Lead Arrangers and the Borrower. Following the Conversion Date,
the events of default relevant to the Bridge Loans will automatically be
modified so as to be consistent with the Exchange Notes.

Voting:
Amendments and waivers of the Bridge Credit Documentation will require the
approval of Lenders holding more than 50% of the outstanding Bridge Loans,
except that (a) the consent of each affected Lender will be required for (i)
reductions of principal, interest rate or spreads, (ii) except as provided under
“Maturity/Exchange” above, extensions of the Maturity Date and (iii) additional
restrictions on the right to exchange Bridge Loans for Exchange Notes or any
amendment of the rate of such exchange and (b) the consent of 100% of the
Lenders shall be required with respect to (i) reductions of any of the voting
percentages set forth in the definition of “required lenders” or any similar
defined term, (ii) modifications to the mandatory prepayment provisions and
(iii) releases of any significant Guarantor.

Assignment and Participation:
Subject to the prior approval of the Administrative Agent, the Lenders will have
the right to assign Bridge Loans and commitments (other than to Disqualifier
Lenders) without the consent of the Borrower; provided that prior to the
Conversion Date, the consent of the Borrower shall be required with respect to
any assignment that would result in the Commitment Parties and their respective
affiliates collectively holding less than 50.1% of the aggregate outstanding
principal amount of Bridge Loans. Assignments will be by novation that will
release the obligation of the assigning Lender.

The Lenders will have the right to participate their Bridge Loans to other
financial institutions without restriction, other than customary voting
limitations. Participants will have the same benefits as the selling Lenders
would have (and will be limited to the amount of such benefits) with regard to
yield protection and increased costs, subject to customary limitations and
restrictions.


C-5    
US-DOCS\110136230.10

--------------------------------------------------------------------------------





Yield Protection:
Substantially similar to those contained in the Existing Term Loan Agreement.

Expenses and Indemnification:
The Borrower shall pay (a) all reasonable and documented out-of-pocket expenses
of the Administrative Agent, the Collateral Agent and the Commitment Parties
associated with the syndication of the Bridge Facility and the preparation,
execution, delivery and administration of the Bridge Credit Documentation and
any amendment or waiver with respect thereto (including the reasonable and
documented fees, disbursements and other charges of one primary counsel and one
local counsel in each applicable jurisdiction to the Administrative Agent, the
Collateral Agent and the Commitment Parties and their respective affiliates, in
each case for all such parties taken together) and (b) all reasonable and
documented out-of-pocket expenses of the Administrative Agent, the Collateral
Agent and the Lenders (including the reasonable and documented fees,
disbursements and other charges of one primary counsel and one local counsel in
each applicable jurisdiction for the Administrative Agent, the Collateral Agent
and the Lenders (and, in light of actual or potential conflicts of interest or
the availability of different claims or defenses (as reasonably determined by
the affected party), one additional firm of counsel to each group of similarly
affected parties)) in connection with the enforcement of the Bridge Credit
Documentation.

The Administrative Agent, the Collateral Agent, the Commitment Parties and the
Lenders (and their respective affiliates and their respective officers,
directors, employees, advisors and agents) will have no liability for, and will
be indemnified and held harmless against, any losses, claims, damages,
liabilities or expenses (including reasonable and documented legal expenses of
(x) one primary counsel and one local counsel in each applicable jurisdiction,
in each case for the indemnified persons taken as a whole and (y) one additional
counsel for each affected indemnified person in light of actual or potential
conflicts of interest or the availability of different claims or defenses)
incurred in respect of the financing contemplated hereby or the use or the
proposed use of proceeds thereof, except to the extent they arise from the gross
negligence, bad faith or willful misconduct of the relevant indemnified person
(or its related parties), in each case as determined by a final, nonappealable
judgment by a court of competent jurisdiction.
Governing Law and Forum:
New York.

Counsel to the Administrative
Agent and the Lead Arrangers:        Latham & Watkins LLP.




C-6    
US-DOCS\110136230.10

--------------------------------------------------------------------------------






Annex I to Exhibit B
Summary of Terms and Conditions
of Exchange Notes
Capitalized terms used but not defined herein have the meanings set forth or
referred to in the Exhibit C to which this Annex I is attached.
Issuer:
The Borrower (in its capacity as issuer, the “Issuer”) will issue Exchange Notes
under an indenture that complies with the Trust Indenture Act (the “Indenture”).

Guarantors:
Same as the Bridge Loans.

The guarantees of the Exchange Notes shall rank pari passu with all senior
indebtedness and shall rank senior to all subordinated indebtedness of such
Guarantors.
Principal Amount:
The Exchange Notes will be available only in exchange for the Bridge Loans on or
after the Conversion Date. The principal amount of any Exchange Note will equal
100% of the aggregate principal amount of the Bridge Loans for which it is
exchanged, and any accrued interest then not due will be carried over. In the
case of the initial exchange by Lenders, the minimum amount of Bridge Loans to
be exchanged for Exchange Notes shall not be less than $100.0 million.

Security:
Same as the Bridge Loans.

Maturity:
The Exchange Notes will mature on the 5th anniversary of the Closing Date.

Interest Rate:
The Exchange Notes will bear interest at a rate equal to the Bridge Cap.

At any time when the Borrower is in default in the payment of any amount under
the Exchange Notes, such overdue amount shall bear interest at 2.00% per annum
above the rate otherwise applicable thereto.
Interest will be payable in arrears semi-annually commencing on the date that is
six months following the Conversion Date and on the final maturity date.
Optional Redemption:
Subject to the following paragraph, the Exchange Notes may be redeemed, in whole
or in part, at the option of the Issuer, at any time at par plus accrued and
unpaid interest to the redemption date.

The Exchange Notes will be (a) non-callable for the first two years from the
Closing Date (subject to a 35% equity clawback within


I-C-1
US-DOCS\110136230.10

--------------------------------------------------------------------------------





the first two years from the Closing Date and make-whole provisions); and (b)
thereafter, callable or prepayable at par plus accrued interest plus a premium
equal to 75% of the coupon in effect on such Exchange Note, which premium shall
decline ratably on each yearly anniversary of the date of such sale to zero two
years prior to the maturity of the Exchange Notes.
Notwithstanding the foregoing, any Exchange Notes held by GS or its affiliates
(other than Asset Management Affiliates (as defined in the Fee Letter) and
Exchange Notes held for purposes of market making activities) may be repaid, in
whole or in part, at any time at par plus accrued and unpaid interest to the
redemption date.
Mandatory Offer to Purchase:
The Issuer will be required to offer to repurchase the Exchange Notes upon the
occurrence of a change of control (which offer shall be at 101% of the principal
amount of such Exchange Notes plus accrued and unpaid interest) and upon certain
asset sales, subject to provisions for customary reinvestment as set forth in
the Existing Term Loan Facility (which offer shall be at 100% of the principal
amount of such Exchange Notes plus accrued and unpaid interest) and shall be
shared on a pro rata basis with the Existing Term Loan Facility.

Registration Rights:
None.

Right to Transfer
Exchange Notes:
The holders of the Exchange Notes shall have the absolute and unconditional
right to transfer such Exchange Notes in compliance with applicable law to any
third parties.

Covenants:
Customary for high yield senior debt offerings, subject to modifications to
reflect current market conditions for companies in the same industry and other
changes to be mutually agreed; provided, that, (x) the “builder” basket in the
restricted payments covenant shall start from the first quarter after the
Closing Date and be based on 50% of Consolidated Net Income (as defined in the
Existing Term Loan Facility) with no starter amount and (y) payments of
unsecured debt and junior secured debt will constitute restricted payments.

Events of Default:
Customary for high yield senior debt offerings, subject to modifications to
reflect current market conditions for companies in the same industry and other
changes to be mutually agreed.

Governing Law and Forum:        New York.


I-C-2
US-DOCS\110136230.10

--------------------------------------------------------------------------------






Exhibit C
PROJECT SUNRISE
Conditions
The availability and initial funding of the Bridge Facility shall be subject to
the satisfaction (or waiver by the Commitment Parties) of solely the following
conditions (subject to the Limited Conditionality Provision). Capitalized terms
used but not defined herein have the meanings set forth in the Commitment Letter
to which this Exhibit C is attached and in Exhibits A and B thereto.
1.Each party thereto shall have executed and delivered the Credit Documentation
on terms consistent with the Commitment Letter, and the Administrative Agent
shall have received:
a.
customary closing certificates, corporate and organizational documents, good
standing certificates, customary legal opinions and lien search results; and

b.
a certificate from the chief financial officer of the Company, in the form
attached as Annex I to this Exhibit C, certifying that the Company and its
subsidiaries, on a consolidated basis after giving effect to the Transactions
and the other transactions contemplated hereby, are solvent.

2.Substantially concurrently with the initial funding contemplated by the Bridge
Facility and as a condition to the funding of the Bridge Facility, the Company
(i) shall have received no greater than $16.0 million in gross proceeds from the
ABL Draw and (ii) will issue the Equity Consideration.
3.On the Closing Date, after giving effect to the Transactions, neither the
Company nor any of its subsidiaries (including, for the avoidance of doubt, the
Target and its subsidiaries) shall have any indebtedness for borrowed money
other than the Bridge Facility and Permitted Surviving Debt. The Administrative
Agent shall have received reasonably satisfactory evidence of repayment of all
indebtedness to be repaid on the Closing Date and the discharge (or the making
of arrangements for discharge) of all liens securing any assets or property of
the Company and its subsidiaries (including the Target and its Subsidiaries)
other than liens permitted to remain outstanding under the Credit Documentation.
4.The Acquisition shall, substantially concurrently with the initial funding of
the Bridge Facility, be consummated pursuant to the Acquisition Agreement and no
provision thereof shall have been amended or waived, and no consent or request
shall have been given under the Acquisition Agreement, in any way that is
materially adverse to the Lenders in their capacities as such (it being
understood and agreed that (a) amendments, waivers and other changes to the
definition of “Material Adverse Effect” (or other term of similar import), and
consents and requests given or made pursuant to such definition shall in each
case be deemed to be materially adverse to the Lenders, (b) it shall be deemed
to be materially adverse to the Lenders if Buyer does not exercise its option to
terminate the Acquisition Agreement pursuant to Section 6.3(g) of the
Acquisition Agreement in the event it is eligible to do so, and (c) any
modification, amendment or express waiver or consents by you that results in (x)
an increase to the purchase price shall be deemed to not be materially adverse
to the Lenders so long as such increase is funded solely with an issuance of
common equity of the Company and (y) a decrease to the purchase price shall be
deemed to not be materially adverse to the Lenders so long as such reduction is
applied to reduce the Equity Consideration and the Bridge Facility on a pro rata
basis (provided, however, that the principal amount of the Bridge Facility (or
Senior Notes) shall not be less than $250.0 million and to the extent a pro rata
reduction in subclause (y) would reduce the Bridge Facility (or Senior Notes) to
an amount below $250.0 million, such reduction will be deemed to be materially
adverse to the Lenders).


I-C-1
US-DOCS\110136230.10

--------------------------------------------------------------------------------





5.The closing and effectiveness of, and initial funding under, the Bridge
Facility shall have occurred on or before the Expiration Date.
6.The Commitment Parties shall have received (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
each of the Company and its subsidiaries and the Target and its subsidiaries,
for the three most recently completed fiscal years ended at least 90 days before
the Closing Date and (b) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of each of the Company
and its subsidiaries and the Target and its subsidiaries, for each subsequent
fiscal quarter ended at least 60 days before the Closing Date; provided that
filing of the required financial statements on form 10-K and/or form 10-Q by the
Company or the Target will satisfy the foregoing requirements.
7.As a condition to the availability of the Bridge Facility, (a) the Investment
Bank (as defined in the Fee Letter referred to in the Commitment Letter) shall
have received, not later than 15 business days prior to the Closing Date, a
customary offering memorandum, including financial statements, pro forma
financial statements, business and other financial data of the type and form
that are customarily included in private placements pursuant to Rule 144A
promulgated under the Securities Act (including information required by
Regulation S-X and Regulation S-K under the Securities Act of 1933, which is
understood not to include consolidating financial statements, “segment
reporting”, separate subsidiary financial statements and other financial
statements and data that would be required by Sections 3-09, 3-10 and 3-16 of
Regulation S-X and Item 402 of Regulation S-K and information regarding
executive compensation and related party disclosure related to SEC Release Nos.
33-8732A, 34-54302A and IC-27444A and other customary exceptions), to consummate
the offering of the Senior Notes that would allow the auditors of each of the
Company and the Target to issue customary comfort letters (including customary
“negative assurance” comfort) upon completion of customary procedures in
connection with the offering of the Senior Notes (and the Company shall have
made all commercially reasonable efforts to provide the Investment Bank with
drafts of such customary comfort letters), and (b) such Investment Bank shall
have been afforded a period (the “Marketing Period”) of at least 15 consecutive
business days upon receipt of the information described in clause (a) (such
information, the “Required Information”), to seek to place the Senior Notes with
qualified purchasers thereof, which period shall exclude certain market holiday
related “blackout” periods as reasonably determined by the Lead Arrangers. If
the Company reasonably believes it has delivered the Required Information, the
Company may deliver to the Lead Arrangers a written notice to that effect
(stating when the Company reasonably believes it completed such delivery). The
notice delivered by the Company will be effective to start the Marketing Period
as of the date of delivery of such notice (or such later date specified in such
notice), unless on or prior to the second business day following delivery of the
Company’s notice, the Lead Arrangers deliver written notice to the Company
stating that they do not believe the Company has delivered the Required
Information and specifying in reasonable detail the Required Information that
has not been received (provided that delivery of such written notice from the
Lead Arrangers to the Company will not prejudice the Company’s right to assert
that the Required Information has, in fact, been delivered).
8.The Commitment Parties shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Company and
its subsidiaries as of and for the twelve-month period ending on the last day of
the most recently completed four-fiscal quarter period ended at least 45 days
prior to the Closing Date, prepared after giving effect to the Transactions
(including the acquisition of the Target) as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such statement of income).


I-C-2
US-DOCS\110136230.10

--------------------------------------------------------------------------------





9.(a) Each of the Acquisition Agreement Representations shall be true and
correct; and (b) each of the Specified Representations shall be true and correct
in all material respects (and in all respects if qualified by material adverse
effect or other materiality qualifier).
10.The Administrative Agent shall have received, (x) at least 3 business days
prior to the Closing Date to the extent requested at least 10 days prior to the
Closing Date, all documentation and other information required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act and (y) a beneficial
ownership certificate to the extent required under, and in accordance with the
requirements of, the Beneficial Ownership Regulation.
11.All fees and expenses due and payable to the Commitment Parties and the
Lenders and required to be paid on or prior to the Closing Date shall have been
paid or shall have been authorized to be deducted from the proceeds of the
initial fundings under the Bridge Facility, so long as any such fees or expenses
not expressly set forth in the Fee Letter have been invoiced not less than two
(2) business days prior to the Closing Date (except as otherwise reasonably
agreed by the Company).
12.Subject to the Limited Conditionality Provision, all actions necessary to
establish that the Administrative Agent will have a perfected security interest
in the Collateral shall have been taken.
13.Since December 31, 2018, there shall not have occurred any change, event,
development, effect, condition, circumstance, matter, occurrence or state of
facts that has had or would reasonably be expect to have, individually or in the
aggregate, a Material Adverse Effect (as defined in the Acquisition Agreement).




I-C-3
US-DOCS\110136230.10

--------------------------------------------------------------------------------






Annex I to Exhibit C


FORM OF SOLVENCY CERTIFICATE
[__________], 20[__]
This Solvency Certificate is being executed and delivered pursuant to
Section [__] of the Credit Agreement (the “Credit Agreement”), dated as of
[______], 20[__], among Winnebago Industries, Inc. (the “Company”), the lenders
party thereto from time to time and Goldman Sachs Bank USA, as the
administrative agent; the terms defined therein being used herein as therein
defined.
I, [__________], the chief financial officer of the Company, solely in such
capacity and not in an individual capacity, hereby certify that I am the chief
financial officer of the Company and that I am generally familiar with the
businesses and assets of the Company and its Subsidiaries (taken as a whole), I
have made such other investigations and inquiries as I have deemed appropriate
and I am duly authorized to execute this Solvency Certificate on behalf of the
Company pursuant to the Credit Agreement.
I further certify, solely in my capacity as chief financial officer of the
Company, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions on the date hereof, that, with respect to the Company and its
Subsidiaries on a consolidated basis, (a) the sum of the liabilities of the
Company and its Subsidiaries, taken as a whole, does not exceed the present fair
saleable value of the assets of the Company and its Subsidiaries, taken as a
whole; (b) the capital of the Company and its Subsidiaries, taken as a whole, is
not unreasonably small in relation to the business of the Company and its
Subsidiaries, taken as a whole, on the date hereof, and (c) the Company and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts including current obligations beyond their ability to pay such
debt as they mature in the ordinary course of business. For the purposes hereof,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.
5).
[Remainder of page intentionally left blank]


I-C-1
US-DOCS\110136230.10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.


By:__________________________________
Name:
Title: Chief Financial Officer


I-C-2
US-DOCS\110136230.10